Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is a 371 of PCT/CN2017/070629, filed on 01/09/2017.  
Claims 3-22 are pending in this patent application and under consideration.
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group, I claim(s) 3-6, and 14, drawn to a method for modifying a Corynebacterium bacteria, comprising modifying a gene or genes for encoding NCBI reference sequences NP_601029.1 and/or NP_599350.1 on the chromosome of Corynebacterium bacterial to reduce the activity and/or expression of NP_601029.1 and/or NP_599350.1; and/or replacing the promoter of one or more genes on the chromosome of Corynebacterium bacteria with an EP5 promoter, wherein, the gene encodes a protein whose increase in enzyme activity and/or expression quantity is beneficial for increasing yield of L-lysine, the polynucleotide sequence of the EP5 promoter (a)    is shown in SEQ ID NO: 5, or, (b)    is a polynucleotide sequence having or more identity to the polynucleotide sequence shown in SEQ ID NO: 5, which retains the promoting activity of the promoter in (a), and the 51st position of which remains as C, and the 88th position of which remains as T.
II claim(s) 7, drawn to a bacteria obtained by the modification according to the method of Claim 3.
Group, III claim(s) 8-10, 21 and 22, drawn to an EP5 promoter, wherein the polynucleotide sequence of the EP5 promoter (a)    is shown in SEQ ID NO: 5, or (b)    is a polynucleotide sequence having 90% or more identity to the polynucleotide sequence shown in SEQ ID NO: 5, which retains promoting activity of the promoter in (a), and the 51st position of which remains as C, and the 88th position of which remains as T.
Group, IV claim(s) 11, drawn to a method of use of the promoter of claim 8 for producing L-lysine by fermentation or improving the production of L-lysine by fermentation, for example Corynebacterium bacteria.
Group, V claim(s) 12-13, drawn to a method for screening a gene of a Corynebacterium bacteria having an impact on the production of L-lysine by fermentation, comprising: (1)    modifying the gene for encoding a “hypothetical protein” on the chromosome of Corynebacterium bacteria to reduce or increase the activity and/or expression of the “hypothetical protein”; (2)    fermenting bacteria obtained from step (1) to produce L-lysine; and, (3) comparing yield of L-lysine from step (2) with yield of L-lysine from unmodified Corynebacterium bacteria.
Group, VI claim(s) 15-16, drawn to a bacteria obtained by the modification according to the method of claim 4, and 6.
Group, VII claim(s) 17-18 and 19-20, drawn to a method for producing L-lysine or a method for improving the production of L-lysine by fermenting the bacteria according to claims 7 and 15.

and one of the invention (A) – (B) as a distinct product.
(A). protein of NCBI No. NP_601029.1 or a nucleic acid encoding NCBI No. NP_601029.1.
(B). protein of NCBI No. NP_599350.1 or a nucleic acid encoding NCBI No. NP_599350.1.
Restriction Requirement Applicable to all Groups
Furthermore, the presence of multiple polypeptide sequences and polynucleotide sequences (A-B) with or without a SEQ ID NO: allows for a variety of patentably distinct products. Depending on the sequence of each polypeptide and polynucleotide, the characteristics of the resulting molecule will vary in regards to structure and function. Each one of these polypeptides is capable of eliciting a specific immune response and can be used to produce a specific antibody; also each one of the mentioned polynucleotides is capable of hybridizing to different probes and is capable of encoding a characteristically different peptide in regards to structure and activity. Therefore these polypeptides and polynucleotides are patentably distinct absent factual evidence to the contrary. Rejoinder of all or a specified subset of the sequences is possible if Applicants provide a single and specific representative subsequence found in all or a specified subset of the sequences for search, and state that all or a specified subset of the sequences are not patentably distinct. Applicants are informed that if their specified sequence is found that all or a specified subset of sequences are obvious over that prior art sequence. Applicant is required under 35 U.S.C. 121 to elect a single protein with or without a SEQ ID NO:  for prosecution on the merits. The applicant should be aware that selection of a single protein with or without a SEQ ID NO: .
2.	The inventions listed as Groups I - VII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: A bacteria obtained by the modification according to the method of Claim 3 of Group II, an  EP5 promoter of Group III and a bacteria obtained by the modification according to the method of claim 4, and 6 of Group VI, are each unrelated and chemically distinct entities (product). The only shared technical feature of these groups is that they all relate to a polypeptide NCBI No. NP_601029.1 having effect on L-lysine production by or nucleic acid encoding the same. However, this shared technical feature is not a “special technical feature” as defined by PCT Rule 13.2 as it does not define a contribution over the art. CN 103243042 A (see, IDS) teach a method for increasing production of L-lysine by inactivation of endogenous gene encoding polypeptide NCBI No. NP_601029.1 corresponds to hypothetical protein NCgI1751 (Corynebacterium glutamicum ATCC 13032). Thus, a polypeptide NCBI No. NP_601029.1 having effect on L-lysine production by or nucleic acid encoding the same, and method of use thereof does not make contribution over the prior art and lack unity of invention. Besides, 37 CFR 1.475 does not provide for multiple products and/or methods within a single application. Therefore, inventions of Group I - VII lack unity of invention.	
3.	The nucleic acid and proteins of Group (A)-(B) are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the different nucleotides encoding proteins of Group (A)-(B), which are polypeptides 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes & Protein Crystallography)
Office Rm. REM 5A49 & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656